     Case 2:18-cv-00854-RJS-CMR Document 32 Filed 12/03/19 Page 1 of 3




DIANA F. BRADLEY (14603)
VANESSA R. WALSH (16180)
Assistant Utah Attorneys General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: dbradley@agutah.gov
        vwalsh@agutah.gov

Attorneys for State Defendants


                IN THE UNITED STATES DISTRICT COURT

       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


RONALD MAY, TOBY GARCIA,                   STIPULATED MOTION TO STAY
TODD MULDER and CURTIS ELLIS,

                          Plaintiffs,
                                              Case No. 2:18-cv-00854-RJS
v.

UTAH DEPARTMENT OF                              Judge Robert J. Shelby
CORRECTIONS, MIKE HADDON,
UDOC Interim Executive Director, in
his official capacity, TONY
WASHINGTON, UDOC Clinical
Services Director, in his individual and
official capacities and DOES 1-10,

                          Defendants.
      Case 2:18-cv-00854-RJS-CMR Document 32 Filed 12/03/19 Page 2 of 3




      Defendants Utah Department of Corrections, Mike Haddon, and Tony

Washington, by and through undersigned counsel, and Plaintiffs Ronald May,

Toby Garcia, Todd Mulder, and Curtis Ellis, by and through undersigned counsel

stipulate and hereby move this Court for an order staying discovery and all

pleadings in this matter until the Court enters an order on Plaintiff’s Motion for

Class Certification.

      Plaintiffs filed their Complaint on October 31, 2018 and filed a motion

seeking Class Certification [ECF 19] on April 19, 2019. The motion for Class

Certification is currently pending before this Court. Plaintiffs filed a motion

seeking injunctive relief on behalf of both the individual Plaintiffs and the

proposed class on November 12, 2019.

      Defendants’ response to Plaintiff’s motion for injunctive relieve will be

significantly impacted by the outcome of Plaintiff’s motion for class

certification—if class certification is granted Defendants will necessarily respond

to Plaintiffs’ arguments on behalf of the class, if certification is denied, the

portions of Plaintiffs’ motion relating to the class will be moot. Similarly, the

outcome of the Class Certification motion will significantly impact the scope of

discovery in this case.
     Case 2:18-cv-00854-RJS-CMR Document 32 Filed 12/03/19 Page 3 of 3




      Accordingly, the Parties seek an order from the court staying all discovery

and pleadings pending the outcome of Plaintiff’s Motion for Class Certification.

Following a decision on Plaintiff’s Motion, the Parties respectfully request the

Court provide Defendants thirty-days to respond to Plaintiff’s Motion for

Injunctive relief and provide the Parties fourteen days to provide the Court with an

Amended Scheduling Order. A proposed order is submitted concurrently herewith.



      RESPECTFULLY SUBMITTED this 3rd day of December, 2019.



                                       OFFICE OF THE UTAH ATTORNEY
                                       GENERAL


                                       /s/ Diana Bradley
                                       DIANA BRADLEY
                                       Assistant Utah Attorneys General
                                       Counsel for Defendant


                                       /s/ Stewart Gollan
                                       Counsel for Plaintiffs
                                       (signed with permission)
